Citation Nr: 0738733	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Father


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran was treated for low back strain during 
service, but he does not have a current diagnosis of low back 
strain; and there is no evidence of chronicity during 
service, no objective evidence of continuity of 
symptomatology after service, and no competent probative 
evidence that links the veteran's current back disorder, to 
include degenerative joint disease, to service.

2.  Degenerative joint disease of the back did not manifest 
to a compensable degree within one year of separation from 
service.


CONCLUSION OF LAW

A back condition, to include degenerative joint disease, was 
not incurred in or aggravated by service nor may degenerative 
joint disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection for a Back Condition.

The veteran seeks service connection for a back condition.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records indicate that the veteran was 
treated for a muscle strain of the lower back in February 
1984.  The veteran's separation examination indicates that 
the veteran's back was normal and the veteran did not report 
any complaints of a back condition on his separation Report 
of Medical History.  Aside from the singular incident in 
service, the record contains no other evidence of treatment 
for a back problem during service.  Accordingly, the veteran 
did not have a chronic back disability in service.  See 38 
C.F.R. § 3.303(b).  

The veteran reported, in his statements, that he has had 
continuous problems with his back since 1982, however, there 
is no record of any complaint, treatment, or diagnosis of a 
back condition until July 2004, more than 15 years after 
separation from service.

In July 2004 the veteran's back was x-rayed at the VA medical 
center in Biloxi, Mississippi.  The x-rays revealed that the 
veteran had fairly severe degenerative disc changes at L1-2 
with a vacuum disc phenomenon visible.  The x-rays also 
revealed that the veteran had a prominent dense sclerotic 
marginal osteophyte present in the mid dorsal spine and 
marked degenerative disc disease of C6-C7.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2005 to determine the nature, extent, 
and etiology of his back condition.  At the examination, the 
veteran reported that his back problem began in 1982.  Upon 
physical examination, the veteran's back was not tender or 
swollen and was capable of a forward flexion of 60 degrees, 
extension of 10 degrees, left lateral flexion of 10 degrees, 
right lateral flexion of 15 degrees, and left lateral and 
right lateral rotation of 20 degrees.  He had pain upon 
repetitive motion but no additional limitation of range of 
motion.  The examiner referred to the results of the x-ray 
examination performed in July 2004 and discussed above.  The 
diagnostic impression was chronic low back pain and 
degenerative joint disease.  The examiner opined that "[i]n 
the absence of evidence of chronicity and continuity of 
treatment for a low back condition over the years, it is 
unlikely that the low back strain in service and the present 
degenerative changes are related."

Pursuant to Hickson, the VA C & P examination report 
demonstrated that the veteran has a current medical 
disability.  However, there is no medical evidence of a nexus 
between the in-service low back strain and the present 
degenerative joint disease.  As an alternative to 
establishing the second and third prong in Hickson, the 
veteran may show a continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007)(citing 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if a veteran 
can demonstrate (1) the condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of a back condition until fifteen years after 
separation from service.  This is significant evidence 
against the claim.  

While the veteran is competent to report his symptoms the 
Board may afford less probative weight to the testimony in 
light of the lack of corroborating medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 
2006).  In this case, there is an abject lack of 
corroborating medical evidence of a back condition from 
separation from service until 2004.  As such, the Board 
affords the veteran's report of continuity of symptoms less 
probative weight and finds that it is outweighed by the lack 
of corroborating medical evidence for more than fifteen years 
after separation from service and by the VA examination 
report which determined it was unlikely that the low back 
strain in service and the present degenerative changes are 
related.

In the absence of competent evidence that the veteran's 
degenerative joint disease manifested to a compensable degree 
within one year of separation from service, the disease may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of competent medical evidence of a chronic 
back disease during service; current diagnosis of a back 
strain that is related to service by competent evidence; 
objective evidence of continuity of symptomatology after 
service, and objective probative evidence that links the 
veteran's current back disorder to service or the continuing 
symptomatology complained of by the veteran, service 
connection for a back condition is not warranted.  38 C.F.R. 
§ 3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II. Duties to Notify and Assist.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated August 2004, which predated the October 
2004 decision on appeal, informed the veteran of the type of 
evidence needed to substantiate his claim for an increased 
rating as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explicitly asked that the veteran provide any evidence 
in his possession that pertains to the claim, as per § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all relevant post-service records of VA 
and private care that have been identified or indicated by 
the veteran.  Additionally, the veteran was afforded a VA C&P 
orthopedic examination in January 2005.  In light of the 
above, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for a back condition, to 
include degenerative joint disease, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


